Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Roger Sampson (Reg. No. 44,314) on March 11, 2022.

The application has been amended as follows: 
11. (currently amended) The ultrasonic sensor of claim [[9]] 1, wherein the TFT layer is configured to resonate at one or more frequencies in the range of 5-20 MHz.


Allowable Subject Matter
Claims 1-8, 10-13, 15-20 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not teach or disclose the following combination of limitations of independent claim 1:

the ultrasonic sensor is configured to exhibit a signal-to-noise ratio (SNR) of at least 4 over a frequency range of at least 9 to 16 MHz.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hinger, US 2018/0046836 A1 describing a fingerprint sensor with output of a signal caused by the interaction between the sensor and the target object
Takahashi et al., US 2016/0363562 A1 describing ultrasonic transducer for detection of transmitted ultrasonic wave which passes through a test region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SARVESH J NADKARNI/Examiner, Art Unit 2623           
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623